Exhibit 10.71

Employee Restricted Stock Unit Agreement

This Employee Restricted Stock Unit Agreement, dated as of __________, 20__ (the
“Grant Date”), between ServiceMaster Global Holdings, Inc., a Delaware
corporation (the “Company”), and the associate whose name appears on the
signature page hereof and who is employed by the Company or one of its
Subsidiaries, is being entered into pursuant to the Amended and Restated
ServiceMaster Global Holdings, Inc. 2014 Omnibus Incentive Plan.  The meaning of
capitalized terms may be found in Section 7.

The Company and the Associate hereby agree as follows:

Section 1.Grant of Restricted Stock Units.

(a) Confirmation of Grant.  Subject to the terms of this Agreement, the Company
hereby evidences and confirms, effective as of the date hereof, its grant to the
Associate of Restricted Stock Units representing the right to receive the number
of shares of Company Common Stock specified on the signature page hereof.  This
Agreement is entered into pursuant to, and the terms of the Restricted Stock
Units are subject to, the terms of the Plan.  If there is any conflict between
this Agreement and the terms of the Plan, the terms of the Plan shall govern.

(b) Associate Unit Account.  The Company will establish a separate notional
account for the Associate and will record in such account the number of
Restricted Stock Units awarded to the Associate pursuant to this Agreement.

Section 2.Vesting and Forfeiture    

(a) Based on Continued Employment.  The Associate’s Restricted Stock Units shall
vest in three equal installments on the first, second and third anniversaries of
the Grant Date subject to the Associate’s continued employment with the Company
or any Subsidiary through the applicable vesting date.

(b) Effect of a Change in Control.  In the event of a Change in Control
occurring prior to the third anniversary of the Grant Date, subject to the
Associate’s continued employment with the Company or any Subsidiary from the
Grant Date to the date of the Change in Control, any Restricted Stock Units
which are unvested shall automatically become vested.

(c) Discretionary Acceleration.  The Administrator, in its sole discretion, may
accelerate the vesting of all or a portion of the Restricted Stock Units at any
time and from time to time.

(d) Effect of Termination of Employment.  Upon termination of the Associate’s
employment with the Company and its Subsidiaries for any reason (whether
initiated by the Company or by the Associate), any unvested Restricted Stock
Units shall be forfeited, provided that if the Associate’s employment is
terminated by reason of the Associate’s death or Disability (such termination, a
“Special Termination”), the Associate’s Restricted Stock Units shall vest as to
the



 

 

--------------------------------------------------------------------------------

 



number of Restricted Stock Units that would have vested on the next anniversary
of the Grant Date (assuming the Associate’s employment had continued through
such anniversary) multiplied by a fraction, the numerator of which is the number
of days elapsed since (x) the Grant Date, if the Special Termination occurs on
or prior to the first anniversary of the Grant Date, or (y) the most recent
prior anniversary of the Grant Date, if the Special Termination occurs after the
first anniversary of the Grant Date, and the denominator of which is 365.

Section 3Dividend Equivalents    

If the Company pays any cash dividend or similar cash distribution on the
Company Common Stock, the Company shall credit to the Associate’s account an
amount equal to the product of (x) the number of the Associate’s Restricted
Stock Units as of the record date for such distribution times (y) the per share
amount of such dividend or similar cash distribution on Company Common
Stock.  Any cash amounts credited to the Associate’s account shall be subject to
the same restrictions as apply to the Restricted Stock Units and shall be paid
to the Associate if and when the related Settlement Date (as defined below)
occurs.  If the Company makes any dividend or other distribution on the Company
Common Stock in the form of Company Common Stock or other securities, the
Company will credit the Associate’s account with that number of additional
shares of Company Common Stock or other securities that would have been
distributed with respect to that number of shares of Company Common Stock
underlying the Associate’s Restricted Stock Units as of the record date
thereof.  Any such additional shares of Company Common Stock or other securities
shall be subject to the same restrictions as apply to the Restricted Stock Units
and shall be paid to the Associate if and when the related Settlement Date
occurs.

Section 4.Settlement  

Subject to Section 8(a), promptly following the date on which a Restricted Stock
Unit becomes vested, and in any event no later than March 15th of the calendar
year following the calendar year in which such vesting occurs (the “Settlement
Date”), the Associate shall receive, without payment, one Settlement Share in
respect of each such Restricted Stock Unit. 

Section 5.Associate’s Representations and Warranties

(a) Access to Information, Etc.  The Associate represents and warrants as
follows:

(i) the Associate understands the terms and conditions that apply to the
Restricted Stock Units and the risks associated with an investment in the
Restricted Stock Units;

(ii) the Associate has a good understanding of the English language; and



2

 

--------------------------------------------------------------------------------

 



(iii) the Associate is an officer or associate employed by the Company or one of
its Subsidiaries.

(b) No Right to Awards.  The Associate acknowledges and agrees that the grant of
any Restricted Stock Units (i) is being made on an exceptional basis and is not
intended to be renewed or repeated, (ii) is entirely voluntary on the part of
the Company and its Subsidiaries and (iii) should not be construed as creating
any obligation on the part of the Company or any of its Subsidiaries to offer
any Restricted Stock Units in the future.

(c) Investment Intention.  The Associate represents and warrants that the
Associate has been awarded the Restricted Stock Units for his or her own account
for investment and not on behalf of any other person or with a view to, or for
sale in connection with, any distribution of the Restricted Stock Units.

Section 6.Restriction on Transfer; Non-Transferability of Restricted Stock
Units.    

The Restricted Stock Units are not assignable or transferable, in whole or in
part, and they may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise).  Any purported transfer in violation of this Section 6 shall be void
ab initio.

Section 7.Certain Definitions.    

As used in this Agreement, capitalized terms that are not defined herein have
the respective meanings given to them in the Plan, and the following additional
terms shall have the following meanings:

“Agreement” means this Employee Restricted Stock Unit Agreement, as amended from
time to time in accordance with the terms hereof.

“Associate” means the grantee of the Restricted Stock Units, whose name is set
forth on the signature page of this Agreement; provided that where appropriate
to effectuate the intent of this Agreement, following an Associate’s death
“Associate” shall be deemed to include such person’s beneficiary or estate and
follow such Person’s Disability, “Associate” shall be deemed to include such
person’s Eligible Representative. 

“Company” means ServiceMaster Global Holdings, Inc., provided that for purposes
of determining the status of Associate’s employment with the “Company,” such
term shall include the Company and its Subsidiaries.

“Company Group” means the Company and its Subsidiaries.

“Grant Date” has the meaning given in the Preamble.





3

 

--------------------------------------------------------------------------------

 



“Plan” means the Amended and Restated ServiceMaster Global Holdings, Inc. 2014
Omnibus Incentive Plan, as previously adopted by the Company and as amended from
time to time in accordance with its terms.

“Restricted Stock Unit” means the contractual entitlement to Company Common
Stock evidenced by (and subject to the terms and conditions of) this Agreement. 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statue, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations.

“Settlement Date” has the meaning given in Section 4.

“Settlement Share” means a share of Company Common Stock delivered in respect of
a Restricted Stock Unit pursuant to Section 4.

Section 8.Miscellaneous

(a) Withholding.  The Company or one of its Subsidiaries shall require the
Associate to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and non-U.S. tax withholding
obligations that may arise in connection with the vesting of the Restricted
Stock Units and the related issuance of the Settlement Shares.  Notwithstanding
the preceding sentence, if the Associate elects not to remit cash in respect of
such obligations and a facility is not available to the Associate by which the
Associate may sell a number of Settlement Shares in the public market to satisfy
such obligations, the Company shall retain a number of Settlement Shares subject
to the Restricted Stock Units then vesting that have an aggregate Fair Market
Value as of the Settlement Date equal to the amount of such taxes required to be
withheld (and the Associate shall thereupon be deemed to have satisfied his or
her obligations under this Section 8(a)); provided that the number of Settlement
Shares retained shall not be in excess of the minimum amount required to satisfy
the statutory withholding tax obligations (it being understood that the value of
any fractional share of Company Common Stock shall be paid in cash).  The number
of Settlement Shares to be issued shall thereupon be reduced by the number of
Settlement Shares so retained.  The method of withholding set forth in the
immediately preceding sentence shall not be available if withholding in this
manner would violate any financing instrument of the Company or any of its
Subsidiaries or to the extent that a facility is available to the Associate by
which the Associate may sell Settlement Shares in the public market to satisfy
such obligations. 

(b) Incorporation of Forfeiture Provisions.  The Associate acknowledges and
aggress that, pursuant to the Plan, he or she shall be subject to any generally
applicable disgorgement or forfeiture provisions set forth in Article XIII of
the



4

 

--------------------------------------------------------------------------------

 



Plan as of the date of this Agreement or as required by applicable law after the
date of this Agreement.

(c) Restrictive Covenants.  In consideration of the grant of the Restricted
Stock Units, during the Associate’s employment with the Company Group and for a
period of twelve (12) months following the termination of the Associate’s
employment (whether such termination is initiated by the Associate or the
Associate’s employer), the Associate shall not (i) become employed by, operate
or provide services to any business or other entity that competes with the
Company Group; (ii) solicit or sell any product or service in competition with
the Company Group to any person, business or other entity that is a customer of
the Company Group; (iii) interfere with the Company Group’s relations with any
of its customers, franchisees, subcontractors, consultants, vendors or business
partners; or (iv) induce or encourage any Company Group employee to leave
his/her position or to seek employment or association with any person or entity
other than the Company Group.  This Agreement is in addition to and does not
supersede any other agreements between the Associate and the Company Group
prohibiting competition with the Company Group.  Nothing in this paragraph shall
be construed to restrict the right of an attorney to practice law to the extent
protected by statute, common law or applicable rules of professional conduct.

(d) Dispute Resolution.  Any dispute or controversy between Associate and the
Company, whether arising out of or relating to this Agreement, the breach of
this Agreement, or otherwise, shall be resolved in accordance with the
ServiceMaster We Listen Dispute Resolution Plan then in effect.  Notwithstanding
the foregoing, the Associate agrees that the Company may seek a temporary
restraining order and/or preliminary injunction in any court of competent
jurisdiction, without the posting of a bond, in order to preserve the status quo
or to enforce the restrictive covenants in Section 8(c) of this Agreement.

(e) Authorization to Share Personal Data.  The Associate authorizes any
Affiliate of the Company that employs the Associate or that otherwise has or
lawfully obtains personal data relating to the Associate to divulge such
personal data to the Company if and to the extent appropriate in connection with
this Agreement or the administration of the Plan.  

(f) No Rights as Stockholder; No Voting Rights.  The Associate shall have no
rights as a stockholder of the Company with respect to any Restricted Stock
Units or Settlement Shares covered by the Restricted Stock Units until the
delivery of the Settlement Shares.

(g) No Right to Continued Employment. Nothing in this Agreement shall be deemed
to confer on the Associate any right to continue in the employ of the Company or
any Subsidiary, or to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate such employment at any time.



5

 

--------------------------------------------------------------------------------

 



(h) Notices.  All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Associate, as the case may
be, at the following addresses or to such other address as the Company or the
Associate, as the case may be, shall specify by notice to the other:

(i) if to the Company, to it at:

ServiceMaster Global Holdings, Inc.

860 Ridge Lake Boulevard
Memphis, Tennessee  38120

Attention: General Counsel

Fax: (901) 597-8025

(ii) if to the Associate, to the Associate at his or her most recent address as
shown on the books and records of the Company or Subsidiary employing the
Associate.

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.  Copies of any notice or other communication given under this
Agreement shall also be given to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Fax:  (212) 909-6836
Attention:  Peter J. Loughran

(i) Binding Effect; Benefits.  This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns.  Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(j) Waiver; Amendment.

(i) Waiver.  Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement.  Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf



6

 

--------------------------------------------------------------------------------

 



of any party or beneficiary, shall be deemed to constitute a waiver by the party
or beneficiary taking such action of compliance with any representations,
warranties, covenants or agreements contained herein.  The waiver by any party
hereto or beneficiary hereof of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any preceding or succeeding
breach and no failure by a party or beneficiary to exercise any right or
privilege hereunder shall be deemed a waiver of such party’s or beneficiary’s
rights or privileges hereunder or shall be deemed a waiver of such party’s or
beneficiary’s rights to exercise the same at any subsequent time or times
hereunder.

(ii) Amendment.  This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Associate and the
Company.

(k) Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Associate without the prior written consent of the other.

(l) Applicable Law and Forum.  This Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.  Subject to the dispute resolution provision contained herein, any
judicial action to enforce, interpret or challenge this Agreement shall be
brought in the federal or state courts located in the State of Delaware, which
shall be the exclusive forum for resolving such disputes.  Both parties
irrevocably consent to the personal jurisdiction of such courts for purposes of
any such action.

(m) Section and Other Headings, etc.  The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

(n) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

[signature page follows]





7

 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Company and the Associate have executed this Agreement
as of the date first above written.

 

 

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

By:

________________________

 

 

Name:  

 

 

Title:

 

 

 

 

 

THE ASSOCIATE:

 

 

 

_____________________________

 

Name

 

 

 

 

 

 

 

 

 

Total Number of Shares
of Company Common Stock as to which Restricted Stock Units have been Granted
Pursuant Hereto: 

 

__________

 

 

 



8

 

--------------------------------------------------------------------------------